   
    

SOUTHERN FILE OF MISSISSIPPI

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 
 
    

NORTHERN DIVISION AUG 20 2019
ARTHUR JOHNSTON
een, DEPUTY,
UNITED STATES OF AMERICA
v. CRIMINALNO. @!)\% aci\N\CwR
SOLIA FELIPA LOPEZ-MAZARIEGOS 18 U.S.C. § 911
a/k/a Marcela Garcia 18 U.S.C. § 1546(a)

42 U.S.C. § 408(a)(7)(B)
The Grand Jury charges:
COUNT 1

On or about April 10, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, SOLIA FELIPA LOPEZ-
MAZARIEGOS a/k/a Marcela Garcia, an alien in the United States, falsely and willfully
represented herself to be a citizen of the United States, in violation of Title 18, United States
Code, Section 911.

COUNT 2

On or about April 10, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, SOLIA FELIPA LOPEZ-
MAZARIEGOS a/k/a Marcela Garcia, aided and abetted by others known and unknown to the
Grand Jury, did knowingly possess, utter, use and attempt to use a document prescribed by
statute and regulation for evidence of authorized stay or employment in the United States, that is
a Social Security Card, which card the defendant knew to be forged, counterfeited, altered,
falsely made, and otherwise unlawfully obtained, in violation of Title 18, United States Code,
Sections 1546(a) and 2.

COUNT 3

On or about April 10, 2019, in Scott County, in the Northern Division of the Southern

District of Mississippi, and elsewhere, the defendant, SOLIA FELIPA LOPEZ-

MAZARIEGOS a/k/a Marcela Garcia, for the purpose of obtaining for herself and any other
~ Case 3:19-cr-00171-CWR-LRA Document1 Filed 08/20/19 Page2of20=¢=~C~S*~<CS

person anything of value from any person, and for any other purpose, did, with intent to deceive,
falsely represent a number to be the social security account number assigned by the
Commissioner of Social Security to her, when in fact such number is not the social security
account number assigned by the Commissioner of Social Security to her in violation of Title 42,

United States Code, Section 408(a)(7)(B).

AEL HURST, JR. J
ites Attorney

  

 

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

'

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the 20 tay of August, 2019. ,

embe $ Gute

UNITED STATES MAGISTRATE JUDGE
